NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

21st CENTURY ONCOLOGY SERVICES, )
LLC, and 21st CENTURY ONCOLOGY,          )
INC.,                                    )
                                         )
             Petitioners,                )
                                         )
v.                                       )        Case No. 2D17-1701
                                         )
LAURA A. HUDSON, individually and as     )
personal representative of the Estate of )
Todd Michael Hudson, deceased,           )
                                         )
             Respondent.                 )
                                         )

Opinion filed May 18, 2018.

Petition for Writ of Certiorari to the
Circuit Court for Lee County; Elizabeth
V. Krier, Judge.

Thomas A. Valdez of Quintairos, Prieto,
Wood & Boyer, P.A., Tampa; and Jesse
Gubernat of Banker Lopez Gassler P.A.,
Fort Myers, for Petitioners.

Alexander Brockmeyer of Boyle & Leonard,
P.A., Fort Myers, for Respondent.


PER CURIAM.


             Denied.


CASANUEVA, SALARIO, and ATKINSON, JJ., Concur.